UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-27507 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada 88-0350448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100, Mission Viejo, California92691 (Address of principal executive offices) (Zip Code) (949) 614-0700 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T 1 (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [X] At June 30, 2009 the aggregate market value of registrant’s voting securities (consisting of common stock) held by nonaffiliates of the registrant, based on the average bid price on such date of the Common Stock of $0.65 per share, was approximately $11 million. The Common Stock constitutes registrant’s only outstanding class of security. As of March 30, 2010, registrant had 19,159,151 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Document Description 10-KPart Portions of the Registrant’s notice of annual meeting of stockholders and proxy statement to be filed pursuant to Regulation 14A within 120 days after Registrant’s fiscal year ended December31, 2009 are incorporated by reference into Part III of this report. III(Items10,11,12,13,14) 2 EXPLANATORY NOTE Auxilio, Inc. ("we," "us," "our," or the "Company") is filing this amendment to our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which was originally filed with the Securities and Exchange Commission on March 31, 2010 (the “Original Filing”) in response to comments received by the Company from the Securities and Exchange Commission. The items of the Original Filing which are amended and restated by thisAnnual Report on Form 10-K/A as a result of the foregoing are: Part II — Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Footnote 5 to the Financial Statements included herein. For the convenience of the reader, this Amendment No. 1 to Annual Report on Form 10-K/A sets forth the Original Filing in its entirety.Other than as described above, none of the financial statements or other disclosures in the Original Filing have been amended or updated.Among other things, forward looking statements made in the Original Filing have not been revised to reflect events that occurred or facts that became known to the Company after the filing of the Original Filing, and such forward-looking statements should be read in their historical context. Accordingly, this Amendment No. 1 to Annual Report on Form 10-K/A should be read in conjunction with the Company’s filings with the Securities and Exchange Commission subsequent to the Original Filing. 3 AUXILIO, INC. FORM 10-K ANNUAL REPORT TABLE OF CONTENTS Page PART I Item 1. Business 5 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 13 Item 3. Legal Proceedings 13 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 15 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 19 Item 8. Financial Statements and Supplementary Data F - F-22 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A(T). Controls and Procedures 19 Item 9B. Other Information 20 PART III Item 10. Directors, Executive Officers, and Corporate Governance 20 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accountant Fees and Service 20 Item 15. Exhibits and Financial Statement Schedules 21 4 PART I Statements contained in this Report that are not historical facts or that discuss our expectations or beliefs regarding our future operations or future financial performance, or financial or other trends in our business, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the 1933 Act) and Section 21E of the Securities Exchange Act of 1934, as amended (the 1934 Act). Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. Often, they include the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “project,” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.” The achievement or realization of the expectations or beliefs set forth in forward-looking statements are subject to a number of risks and uncertainties that could cause our financial condition or operating results in the future to differ significantly from those expected at the current time. Those risks and uncertainties are described in this Item 1 “Business,” in Item 1A “Risk Factors”, as well as those discussed in any documents incorporated by reference herein or therein. Due to these uncertainties and risks, readers are cautioned not to place undue reliance on forward-looking statements contained in the Report, which speak only as of the date of this Annual Report. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Item 1.Business Introduction Auxilio, Inc. (the Company or Auxilio) was originally incorporated under the laws of the State of Nevada on August 29, 1995, under the name Corporate Development Centers, Inc.As a result of a series of transactions, which are more fully described in the section entitled “Background” below, the Company, in April 2004, changed its name to Auxilio, Inc. The Company is currently headquartered in Orange County, California, with its principal executive offices located at 26300 La Alameda, Suite 100, Mission Viejo, 92691.The Company is engaged in the business of providing fully outsourced print management services to the healthcare industry.For more information on the Company and its products and services see the section entitled “Principal Products or Services” below or visit our website at www.auxilioinc.com. Where appropriate, references to “Auxilio”, the “Company,” “we” or “our” include Auxilio, Inc. and/or our wholly owned subsidiaries, Auxilio Solutions, Inc. and e-Perception Technologies, Inc. Background Auxilio, Inc. was incorporated in the State of Nevada on August 29, 1995. From its incorporation in August 1995 until January 2002, the Company had no significant operations.In January of 2002, the Company’s predecessor, e-Perception Technologies, Inc. (e-Perception), a Human Resources software concern, completed a tender offer with Corporate Development Centers, Inc. (CDC).CDC’s common stock traded on the OTC Bulletin Board.In connection with the tender offer, the stockholders of e-Perception received one (1) share of CDC for every four (4) shares of e-Perception common stock they owned prior to the tender offer.As a result, e-Perception became a wholly owned subsidiary of CDC.CDC subsequently changed its name to e-Perception, Inc.Approximately eighteen months later e-Perception changed its name to PeopleView, Inc. (PeopleView) and traded under the symbol PPVW. For the fiscal year ended December 31, 2003, and including the period from January 1, to March 31, 2004, PeopleView developed, marketed and supported web based assessment and reporting tools and provided consulting services that enabled companies to manage their Human Capital Management (HCM) needs in real-time. 5 In March 2004, PeopleView entered into an asset purchase and sale agreement with Workstream, Inc. (Workstream) whereby the Company sold to Workstream substantially all of its assets, including its software products and related intellectual property, its accounts receivable, certain computer equipment, customer lists, and the PeopleView name, among other things.Pursuant to an addendum to the original agreement, the final consideration the Company received was cash equal to $250,000, 246,900 shares of Workstream common stock, and a warrant to purchase an additional 50,000 shares at an exercise price of $3.00 per share.The business operations of PeopleView were discontinued in March 2004. On April 1, 2004, PeopleView completed the acquisition of Alan Mayo and Associates, Inc. dba The Mayo Group (and referred to herein as TMG). TMG offered outsourced print management services to healthcare facilities throughout California, and this acquisition forms the basis for Auxilio’s current operations.Subsequent to the acquisition of TMG, PeopleView changed its name to Auxilio, Inc. and changed TMG’s subsidiary name to Auxilio Solutions, Inc.Our stock now trades on the Over-the Counter Bulletin Board under the symbol AUXO.OB. Principal Products or Services Auxilio is a services and technology firm that provides fully outsourced print managementservices to the healthcare industry.Auxilio works exclusively with hospitals and hospital systems throughout the United States. Auxilio is vendor independent and provides intelligent solutions, a risk free program and guaranteed savings. Auxilio assumes all costs related to print business environments through customized streamlined and seamless integration of services at predictable fixed rates. In collaboration, we work in partnership to assist our hospital-partners in the delivery of quality patient care. The service and solutions provided by our on-site Centers of Excellence professional print strategy consultants deliver unparalleled customer service across the industry. Auxilio provides full-time on-site management teams to perform a customized program that includes the following services: · Vendor monitoring, management and contract negotiation · Change management and end-user training programs · Utilization management · Financial reporting · Workflow efficiency management · Information systems integration, connectivity and image migration strategies · Strategy execution working with the customer to execute a long-term Image Management strategy Auxilio’s products and services also include the sales, integration and services of automated office equipment including digital and color copiers, printers, facsimile machines, scanners and multi-function equipment. Competition We operate in a highly competitive market.The majority of the competition in the healthcare industry market for print management services comes primarily from the large photocopy/multi-functional digital device manufacturers such as Xerox, Canon, Konica Minolta, Ricoh and Sharp.In addition to the manufacturers, the competitive landscape contains a number of regional and local equipment dealers and distributors that exist in the communities which the hospitals serve.Our analysis of the competitive landscape shows a very strong opportunity for fully outsourced print management services to the healthcare industry. 6 While this competition does present a significant competitive threat, Auxilio believes that it has a strong competitive position in the marketplace due to a number of important reasons: · Auxilio is unique in its 100% focus on healthcare.No other vendor/service provider has its entire business dedicated to solving issues inside of healthcare with the expertise and knowledge base unmatched in the market. · Auxilio is unique in its approach to providing fully outsourced print management programs.Auxilio’s program is completely outsourced and hospitals need only pay a single invoice.Auxilio operates the print management process as a department in the hospital with full-time staff on-site.The vendors and dealers in the vast majority of instances have multiple small and large customers in a geographic area to whom they are providing services and this causes major delays in service and supplies to the hospitals.In addition, by focusing solely on the hospital campus, Auxilio enjoys much lower turn-around times for service, greater up sell opportunities and a much deeper service relationship with the customer. · Auxilio is not restricted to any single equipment vendor.Auxilio is committed to bringing the best hardware and software solutions to our customers.Our approach is to use the best technology to provide a solution in the best manner possible without any prejudice as to equipment. · Auxilio maintains a daily connection with the hospital providing a detailed strategy and plan on equipment acquisition saving the hospitals a great deal of time, effort and money in this cumbersome and confusing process. Customers Most of the Company’s customers are hospitals and Integrated Health Delivery Networks (IDN). The loss of any key customer could have a material adverse effect upon the Company’s financial condition, business, prospects and results of operation.The Company's three largest customers represent approximately 63% of the Company's revenues for the year ended December 31, 2009. Intellectual Property The Company maintains a database that contains information on its current, and prospective, customer’s image and document outputs for certain periods of time, image and document outputs for each piece of machinery maintained at the customer and trends for each of the foregoing.This database is unique to the Company and, we believe, provides it with a significant competitive advantage over our competitors as it allows us to meet our customers’ requirements and anticipate their future needs. The Company has not applied for or been granted any patents with respect to its technology, or processes, as related to document and image management, in addition to document and image processing. We do have rights to several trademarks in respect to process documents and related marketing documents. The most valuable of these is the Image Management Maturity Model (IM3™) which is a unique approach to document management that details processes and enables Auxilio to offer a service that is duplicable in distributed regions. 7 Government Regulation We are subject to federal, state and local regulations concerning the environment and occupational safety and health standards. We have not experienced significant difficulty in complying with such regulations and compliance has not had a material effect on our business or our financial results. Research and Development As a result of our acquisition of TMG on April 1, 2004, and our subsequent decision to concentrate our focus on print management services, as well as document and image processing, it is no longer required that we make material expenditures on research and development.Prior to our acquisition of TMG, our business was a research and development organization. Employees As of December 31, 2009, we had seventy-six full-time employees.Of these employees, sixty-four were engaged in providing services, five were engaged in sales and marketing, and seven were engaged in general and administrative.None of our employees are represented by a labor union or a collective bargaining agreement. We have not experienced any work stoppages and consider our relations with our employees to be good. Item 1A.Risk Factors Factors That May Affect Our Future Results This Report, including the discussion and analysis of our financial condition and results of operations set forth in this document, contains certain forward-looking statements. Forward-looking statements set forth estimates of, or our expectations or beliefs regarding, our future financial performance. Those estimates, expectations and beliefs are based on current information and are subject to a number of risks and uncertainties that could cause our actual operating results and financial performance in the future to differ, possibly significantly, from those set forth in the forward-looking statements contained in this Report and, for that reason, you should not place undue reliance on those forward-looking statements. Those risks and uncertainties include, although they are not limited to, the following: WE HAVE A LIMITED OPERATING HISTORY WITH RESPECT TO OUR CORE BUSINESS STRATEGY. Our business was originally incorporated in August 1995.During March and April of 2004, we entered into two transactions which changed the Company’s business operations and revenue model.In March 2004, the Company sold its survey and assessment software to Workstream, Inc.In April 2004, the Company completed an acquisition of The Mayo Group and as a result of such acquisition, entered the Image Management industry.The future revenue opportunity is focused on providing outsourced financial and business processes for image management in healthcare.We have limited operating history in this industry on which to base an evaluation of our business and prospects, and any investment decision must be considered in light of the risks and uncertainties encountered by companies in the early stages of development. Such risks and uncertainties are frequently more severe for those companies operating in new and rapidly evolving markets. 8 Some of the factors upon which our success will depend include (but are not limited to) the following: · the market’s acceptance of our products and services; · the emergence of competitors in our target market, and the quality and development of theirproducts and services In order to address these risks, we must (among other things) be able to: · successfully complete the development of our products and services; · modify our products and services as necessary to meet the demands of our market; · attract and retain highly skilled employees; and · respond to competitive influences. On an ongoing basis, we cannot be certain that we will be able to successfully address any of these risks. WE FACE SUBSTANTIAL COMPETITION FROM BETTER ESTABLISHED COMPANIES THAT MAY HAVE SIGNIFICANTLY GREATER RESOURCES WHICH COULD LEAD TO REDUCED SALES OF OUR PRODUCTS. The market for our products and services is competitive and is likely to become even more competitive in the future.Increased competition could result in pricing pressures, reduced sales, reduced margins or the failure of our products and services to achieve or maintain market acceptance, any of which would have a material adverse effect on our business, results of operations and financial condition.Many of our current and potential competitors enjoy substantial competitive advantages, such as: · greater name recognition and larger marketing budgets and resources; · established marketing relationships and access to larger customer bases; · substantially greater financial, technical and other resources; and · larger technical and support staffs. As a result, our competitors may be able to respond more quickly than we can to new or changing opportunities, technologies, standards or customer requirements.For all of the foregoing reasons, we may not be able to compete successfully against our current and future competitors. THE COMPANY HAS A HISTORY OF LOSSES AND MAY NEED ADDITIONAL FINANCING TO CONTINUE TO GROW ITS OPERATIONS, AND SUCH FINANCING MAY NOT BE AVAILABLE UPON FAVORABLE TERMS, IF AT ALL. Though the Company earned net operating income of $60,524 for the fiscal year ended December 31, 2009, net operating income of $572,862 for the fiscal year ended December 31, 2008 and net operating income of $699,608 for the fiscal year ended December 31, 2007, we experienced a net operating loss of $3,402,618 for the fiscal year ended December 31, 2006, and a net operating loss of $3,527,450 for the fiscal year ended December 31, 2005. There can be no assurances that the Company will be able to operate profitably in the future or be able to provide for growth. In the event that the Company is not successful in implementing its business plan, the Company may require additional financing in order to grow its operation.There can be no assurance that additional financing will be available now or in the future on terms that are acceptable to the Company. If adequate funds are not available or are not available on acceptable terms, the Company may be unable to develop, grow or enhance its products and services, take advantage of future opportunities or respond to competitive pressures, all of which could have a material adverse effect on the Company's business, financial condition or operating results. 9 WE ARE DEPENDENT UPON OUR VENDORS TO CONTINUE TO SUPPLY US EQUIPMENT, PARTS, SUPPLIES, AND SERVICES AT COMPARABLE TERMS AND PRICE LEVELS AS THE BUSINESS GROWS. Our access to equipment, parts, supplies, and services depends upon our relationships with, and our ability to purchase these items on competitive terms from our principal vendors.We do not enter into long-term supply contracts with these vendors and we have no current plans to do so in the future.These vendors are not required to use us to distribute their equipment and are free to change the prices and other terms at which they sell to us.In addition, we compete with the selling efforts of some of these vendors.Significant deterioration in relationships with, or in the financial condition of, these significant vendors could have an adverse impact on our ability to sell equipment as well as our ability to provide effective service and technical support.If one of these vendors terminates or significantly curtails its relationship with us, or if one of these vendors ceases operations, we would be forced to expand our relationships with our existing vendors or seek out new relationships with previously unused vendors. WE ARE DEPENDENT UPON OUR LARGEST CUSTOMERS. The loss of any key customer could have a material adverse effect upon the Company’s financial condition, business, prospects and results of operation.The Company's three largest customers represent approximately 63% of the Company's revenues for the year ended December 31, 2009.Although the Company anticipates that these customers will represent less than 33% of revenue for 2010, the loss of these customers may contribute to our inability to operate as a going concern and may require us to obtain additional equity funding or debt financing (beyond the amounts described above) to continue our operations.We cannot be certain that we will be able to obtain such additional financing on commercially reasonable terms, or at all. FURTHER TIGHTENING OF CREDIT MARKETS COULD ADVERSELY AFFECT THE COMPANY BY LIMITING OUR CUSTOMERS’ ABILITY TO BORROW OR OTHERWISE OBTAIN EQUIPMENT FINANCING. The Company’s growth plans are dependent on, among other things, the ability of its customers to obtain equipment financing to pay the company for equipment provided. The tightening of credit markets could make it more difficult for the Company’s customers to borrow or otherwise obtain the financing required to pay the company for such equipment. WE ARE DEPENDENT ON OUR MANAGEMENT TEAM AND THE UNEXPECTED LOSS OF ANY KEY MEMBER OF THIS TEAM MAY PREVENT US FROM IMPLEMENTING OUR BUSINESS PLAN IN A TIMELY MANNER OR AT ALL. Our future success depends on the continued services and performance of our management team and our key employees and their ability to work together effectively.If our management team fails to work together effectively, our business could be harmed.Although we believe we will be able to retain these key employees, and continue hiring qualified personnel, our inability to do so could materially adversely affect our ability to market, sell, and enhance our services.The loss of key employees or our inability to hire and retain other qualified employees could have a material adverse effect on our business, prospects, financial condition and results of operations. THE MARKET MAY NOT ACCEPT OUR PRODUCTS AND SERVICES AND OUR PRODUCTS AND SERVICES MAY NOT ADDRESS THE MARKET’S REQUIREMENTS. 10 Our products and services are targeted to the healthcare market, a market in which there are many competing service providers.Accordingly, the demand for our products and services is very uncertain.The market may not accept our products and services.Even if our products and services achieve market acceptance, our products and services may fail to address the market's requirements adequately. IF WE FAIL TO PROVIDE SERVICES, OUR REVENUES AND PROFITABILITY WOULD BE HARMED. Our services are integral to the successful deployment of our solutions. If we do not effectively service and support our customers, our revenues and operating results would be harmed. WE MUST MANAGE GROWTH TO ACHIEVE PROFITABILITY. To be successful, we will need to implement additional management information systems, develop further our operating, administrative, financial and accounting systems and controls and maintain close coordination among our executive, finance, marketing, sales and operations organizations.Any failure to manage growth effectively could materially harm our business. SHAREHOLDERS WILL EXPERIENCE DILUTION AS A RESULT OF THE COMPANY’S STOCK OPTION PLANS. The Company has granted stock options to its employees and anticipates granting additional stock options to its employees in order to remain competitive with the market demand for such qualified employees.As a result, investors could experience dilution. IT MAY BE DIFFICULT FOR A THIRD PARTY TO ACQUIRE US EVEN IF DOING SO WOULD BE BENEFICIAL TO OUR SHAREHOLDERS. Some provisions of our Articles of Incorporation, as amended, and Bylaws, as well as some provisions of Nevada or California law, may discourage, delay or prevent third parties from acquiring us, even if doing so would be beneficial to our shareholders. WE DO NOT INTEND TO PAY DIVIDENDS. We have never declared or paid any cash dividends on our common stock.We currently intend to retain any future earnings to fund growth and, therefore, do not expect to pay any dividends in the foreseeable future. FUTURE SALES OF RESTRICTED SHARES COULD ADVERSELY AFFECT THE PRICE OF OUR COMMON STOCK AND LIMIT OUR ABILITY TO COMPLETE ADDITIONAL FINANCING. Although our shares are currently trading on the OTC Bulletin Board, the volume of trading of our common stock and the number of shares in the public float are small.Sales of a substantial number of shares of our common stock into the public market in the future could materially adversely affect the prevailing market price for our common stock.During 2009 we sold 1,416,667 of shares of common stock to finance our operations.Such a large "over-hang" of stock eligible for sale in the public market may have the effect of depressing the price of our common stock, and make it difficult or impossible for us to obtain additional debt or equity financing. 11 OUR STOCK PRICE HAS FLUCTUATED AND COULD CONTINUE TO FLUCTUATE SIGNIFICANTLY. The market price for our common stock has been, and is likely to continue to be, volatile. The following factors may cause significant fluctuations in the market price of our ordinary shares: ·Fluctuations in our quarterly revenues and earnings or those of our competitors; ·Shortfalls in our operating results compared to levels expected by the investment community; ·Announcements concerning us or our competitors; ·Announcements of technological innovations; ·Sale of shares or short-selling efforts by traders or other investors; ·Market conditions in the industry; and ·The conditions of the securities markets. The factors discussed above may depress or cause volatility of our share price, regardless of our actual operating results. OUR COMMON STOCK IS LISTED ON THE OTC BULLETIN BOARD, AND AS SUCH, IT MAY BE DIFFICULT TO RESELL YOUR SHARES OF STOCK AT OR ABOVE THE PRICE YOU PAID FOR THEM OR AT ALL. Our common stock is currently trading on the OTC Bulletin Board. As such, the average daily trading volume of our common stock may not be significant, and it may be more difficult for you to sell your shares in the future at or above the price you paid for them, if at all. In addition, our securities may become subject to "penny stock" restrictions, including Rule 15g-9 under the Securities Exchange Act of 1934, as amended, which imposes additional sales practice requirements on broker-dealers, such as requirements pertaining to the suitability of the investment for the purchaser and the delivery of specific disclosure materials and monthly statements. The Securities and Exchange Commission has adopted regulations that generally define a "penny stock" to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. The exceptions include exchange-listed equity securities and any equity security issued by an issuer that has: · net tangible assets of at least $2,000,000, if the issuer has been in continuous operation for at least three years, or net tangible assets of at least $5,000,000, if the issuer has been in continuous operation for less than three years; or · average annual revenue of at least $6,000,000 for the last three years. While we are presently not subject to "penny stock" restrictions, there is no guarantee that we will be able to meet any of the exceptions to our securities from being deemed as "penny stock" in the future. If our securities were to become subject to "penny stock" restrictions, broker-dealers may be less willing or able to sell and/or make a market in our common stock. In addition, the liquidity of our securities may be impaired, not only in the number of securities that can be bought and sold, but also through delays in the timing of the transactions, reduction in securities analysts' and the news media's coverage of us, adverse effects on the ability of broker-dealers to sell our securities, and lower prices for our securities than might otherwise be obtained. Item 1B.Unresolved Staff Comments None. 12 Item 2.Properties We leased approximately 6,672 square feet of office space in one building located in Mission Viejo, California.The lease terminated on February 28, 2010. We have entered into a 66 month lease agreement effective March 2010 for approximately 6,824 square feet of office space in one building location in Mission Viejo, California. We expect that the current leased premises will be satisfactory until the future growth of our business operations necessitates an increase in office space.There is an ample supply of office space in the Orange County, California area and we do not anticipate any problem securing additional space if, and when, necessary. Item 3.Legal Proceedings From time to time, we may become involved in litigation relating to claims arising from our ordinary course of business. We are aware of no claims or actions pending or threatened against us, the ultimate disposition of which would have a material adverse effect on our business or our financial results. Item 4.Removed and Reserved PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock currently trades on the Over-the-Counter Bulletin Board (OTC), under the trading symbol of “AUXO.OB”.Because we are listed on the OTC, our securities may be less liquid, receive less coverage by security analysts and news media, and generate lower prices than might otherwise be obtained if they were listed on another exchange. The following table sets forth for each quarter during fiscal years 2008 and 2009 the high and low bid quotations for shares of Auxilio Common Stock as reported on the OTC. Quarter Low High January 1, 2008—March 31, 2008 $ $ April 1, 2008—June 30, 2008 $ $ July 1, 2008—September 30, 2008 $ $ October 1, 2008—December 31, 2008 $ $ January 1, 2009—March 31, 2009 $ $ April 1, 2009—June 30, 2009 $ $ July 1, 2009—September 30, 2009 $ $ October 1, 2009—December 31, 2009 $ $ On March 30, 2010, we had approximately 173 stockholders of record. We have not paid any dividends on our Common Stock and do not expect to do so in the foreseeable future. We intend to apply our earnings, if any, to expanding our operations and related activities. The payment of cash dividends in the future will be at the discretion of the Board of Directors and will depend upon such factors as earnings levels, capital requirements, our financial condition and other factors deemed relevant by the Board of Directors. 13 Equity Compensation Plan Information The following table provides certain information as of December 31, 2009 with respect to Auxilio’s equity compensation plans under which equity securities of Auxilio are authorized for issuance. Plan Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuances Under Plans Equity compensation plans approved by security holders (1): Equity compensation plans not approved by security holders (2): - Total These plans consist of the 2000 Stock Option Plan, 2001 Stock Option Plan, the 2003 Stock Option Plan, the 2004 Stock Option Plan and the 2007 Stock Option Plan. From time to time and at the discretion of the Board of Directors the Company may issue warrants to key individuals or officers of the Company as performance based compensation. Warrants have also been issued to another Company in connection with a joint marketing agreement. Unregistered Sales of Equity Securities On October 26, 2006, we entered into a Loan and Security Agreement (the Loan) with Cambria Investment Fund, L.P. (Cambria). Michael D. Vanderhoof, a director of Auxilio, is a principal in Cambria. Under the agreement, we could borrow up to $1,500,000.In consideration for entering into the Loan, Cambria received warrants to purchase up to 750,000 shares of Auxilio common stock exercisable at $.46, the market price upon execution, with 300,000 shares vesting upon the execution of the warrant agreement and 30,000 shares vesting for every multiple of $100,000 borrowed under the Loan with the Company. The warrants issued to Cambria in connection with this transaction are exempt from registration under Section 5 of the Securities Act of 1933, as amended (Securities Act), pursuant to Section 4(2) of the Securities Act and Rule 506 promulgated under Regulation D.Through December 2006, we had borrowed $745,000 on the Loan. The Loan Agreement contained a provision whereby the conversion price to convert the Note to equity was set at $.46. This borrowing earned Cambria the right to receive warrants to purchase 210,000 shares. The fair value of the warrant for the 300,000 shares issued upon execution was $92,558. Such amount was recorded as a loan acquisition cost and was to be amortized to interest expense over the life of the note.The fair value of the warrant for the 210,000 shares issued in connection with the borrowing was $71,086. In accordance with ASC Topic 470-20, “Debt with Conversion Options” we allocated a value of $71,086 to the warrants based on their relative fair value. Such amount was recorded as a discount against the carrying value of the note and was amortized to interest expense over the life of the note. The fair value of the warrants was determined using the Black-Scholes option-pricing model. (See Note 5 of the Notes to the Consolidated Financial Statements of Form 10-K for the fiscal year ended December 31, 2008 for the fair value assumptions used.) Effective July 1, 2007, the Company restructured the Loan Agreement with Cambria Investment Fund L.P. extending the maturity date of the $745,000 outstanding balance to May 1, 2008 and extending the maturity date of the remaining unborrowed amount of $755,000 to December 31, 2008.In return, the Company agreed to immediately vest the remaining 240,000 unvested warrants under the original agreement and provide one additional warrant share for every two dollars of new borrowings against the unborrowed amount of $755,000.The exercise price of the additional warrants of $0.72 represents a 10% discount to the closing price of the Company’s common stock on the effective date of the restructuring. On July 1, 2008, $372,500 of the principal balance of the loan and $14,900 of the interest due was converted to common stock with the remaining outstanding principal balance of $372,500, along with $7,450 of interest due, paid to Cambria in cash. On December 31, 2008 the Loan expired thus ending the availability of the remaining unborrowed amount of $755,000. 14 The fair value of the warrant for the 240,000 shares issued in connection with the restructuring was $128,124 (see Note 5 of the Notes to the Consolidated Financial Statements of Form 10-K for the fiscal year ended December 31, 2008 for the accounting related to this debt modification). The fair value of the warrant was determined using the Black-Scholes option-pricing model. (See Note 5 of the Notes to the Consolidated Financial Statements of Form 10-K for the fiscal year ended December 31, 2008 for the fair value assumptions used.) Item 6.Selected Financial Data Not applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Introduction The following discussion presents information about our consolidated results of operations, financial condition, liquidity and capital resources and should be read in conjunction with our consolidated financial statements and the notes thereto included elsewhere in this Report. Forward Looking Statements. This discussion contains statements regarding operating trends and our beliefs and expectations regarding our future financial performance and future financial condition (which are referred to as “forward looking statements”). The consequences of those operating trends on our business and the realization of our expected future financial results, which are discussed in those statements, are subject to the uncertainties and risks described above in Part 1, Item 1A under the caption “Risk Factors.” Due to those uncertainties and risks, the duration and effects of those operating trends on our business and our future financial performance may differ, possibly significantly, from those that are currently expected as set forth in the forward looking statements. As a result, you should not place undue reliance on those forward looking statements. Overview Auxilio, Inc. and its wholly owned subsidiary, Auxilio Solutions, Inc., (Auxilio) provide integration strategies and outsourced services for print management in healthcare facilities. The Company helps hospitals and health systems reduce expenses and create manageable, dependable document image management programs by managing their back-office processes. The process is initiated through a detailed proprietary Image Management Assessment (IMA). The IMA is a strategic, operational and financial analysis that is performed at the customer’s premises using a combination of proprietary processes and innovative web based technology for data collection and report generation. After the IMA and upon engagement, Auxilio charges the customer on a per print basis.This charge covers the entire print management process and fixes this price per print for the term of the contract and places a highly trained resident team on-site to manage the entire process.Auxilio is focused solely on the healthcare industry. 15 Application of Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate these estimates, including those related to stock-based compensation, customer programs and incentives, bad debts, inventories, intangible assets, income taxes, contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be both those most important to the portrayal of our financial condition and those that require the most subjective judgment: · Revenue recognition; · Stock-based compensation; · Accounting for financial instruments that possess characteristics of both debt and equity (i.e., warrants and conversion rights); · Accounting for income taxes; and · Impairment of intangible assets. Please also see disclosures in Note 1 of the financial statements for the Company’s a summary of significant accounting policies. Results of Operations Year Ended December 31, 2009 Compared to the Year Ended December 31, 2008 Net Revenue Revenues consist of equipment sales and ongoing service and supplies. Net revenue decreased by $5,033,556 to $15,982,456 for the year ended December 31, 2009, as compared to the same period in 2008. Service revenue in 2009 totaled approximately $15,200,000 compared to approximately $14,200,000 in 2008. The increase is primarily attributable to the expansion of our customer base in 2009. Equipment revenue totaled $800,000 in 2009 compared to approximately $6,800,000 in 2008. The drop is a result of the decrease in leased equipment coming up for replacement in the Company’s current customer base as well as a tighter credit market inhibiting equipment financing.The drop in revenue due to the decrease in lease equipment coming up for a replacement with our existing customer base is a temporary timing issue as result of the 5 year life cycle of the equipment. Cost of Revenue Cost of revenue consists of document imaging equipment, parts, supplies and salaries and expenses of field services personnel.Cost of revenue was $11,934,706 for the year ended December 31, 2009, as compared to $15,907,494 for the same period in 2008. Service costs remained relatively consistent during 2009 while equipment costs decreased as a result of the drop in equipment revenues during this same period. 16 Sales and Marketing Sales and marketing expenses include salaries, commissions and expenses of sales and marketing personnel, travel and entertainment, and other selling and marketing costs.Sales and marketing expenses were $1,323,399 for the year ended December 31, 2009, as compared to $1,476,223 for the same period in 2008. Included in sales and marketing costs for 2009 is a charge of $76,807 in connection with warrants issued to Sodexo for marketing services under a joint marketing agreement. Services under this agreement began in 2009. Aside from this cost, sales and marketing expenses decreased in 2009 as a result of fewer sales commissions paid on new service and equipment sales in 2009. General and Administrative General and administrative expenses, which include personnel costs for finance, administration, information systems, and general management, as well as facilities expenses, professional fees, legal expenses, and other administrative costs, decreased by $204,633 to $2,663,827 for the year ended December 31, 2009, as compared to $2,868,460 for the same period in 2008.While the Company’s general and administrative staff headcount has remained consistent over the periods compared, the decrease is a result of performance based bonuses earned during 2008 which were not earned in 2009 due to the decrease in equipment revenues. In addition, we incurred approximately $300,000 in legal fees in September 2008 in connection with certain corporate strategic initiatives. In August 2009, we incurred approximately $180,000 in severance costs and approximately $148,000 in stock compensation costs as a result of the termination of our former CEO’s employment. Intangible Asset Amortization As a result of our acquisition activity, we have recorded a substantial amount of goodwill, which is the excess of the cost of our acquired business over the fair value of the acquired net assets, and other intangible assets.We evaluate the goodwill for impairment at least annually.We examine the carrying value of our other intangible assets as current events and circumstances warrant a determination of whether there are any impairment losses.If indicators of impairment arise with respect to our other intangible assets and our future cash flows are not expected to be sufficient to recover the assets’ carrying amounts, an impairment loss will be charged as an expense in the period identified. Amortization expense was zero for the year ended December 31, 2009 compared to $190,973 for the same period in 2008. The reduction is a result of the full amortization of identifiable intangible assets as of the end of 2008. Other Income (Expense) Interest expense for the year ended December 31, 2009 was $96,747, compared to $625,602 for the same period in 2008.The reduction in expense is a result of the early April 2009 payoff of the remaining amounts owing under the Laurus Master Fund loan agreement and the July 2008 payoff and conversion of the loan from Cambria Investment Fund L.P. Interest income is primarily derived from short-term interest-bearing securities and money market accounts.Interest income for the year ended December 31, 2009 was $1,637, as compared to $6,244 for the same period in 2008, primarily due to a decrease in earnings rates of invested cash. We earned a gain of $1,860 on the sale of certain computer equipment in 2009. No property and equipment was sold in 2008. 17 Income Tax Expense Income tax expense for the year ended December 31, 2009 was $2,974 and for the year ended December 31, 2008 was $55,891. The decrease in 2009 is due primarily to lower charges for state income taxes in an apportioned state that disallows consolidated tax return filings. Liquidity and Capital Resources At December 31, 2009, our cash and cash equivalents were $1,781,586 and our working capital was $1,654,912.Our principal cash requirements are for operating expenses, including equipment, supplies, employee costs, and capital expenditures and funding of the operations. Our primary sources of cash are service and equipment sale revenues, the exercise of warrants and the sale of common stock in compliance with applicable Federal and state securities laws. During the year ended December 31, 2009, cash provided by operating activities was $1,450,911 as compared to cash provided by operating activities of $1,222,816 for the same period in 2008.The increase in cash provided in 2009 was primarily due to collection of accounts receivable for prior period equipment sales. Additionally, the Company has maintained a stable base of customers over this period and continues to benefit from cost savings initiatives in light of the current economic environment.These initiatives included a freeze on hiring of non-operational staff and a reduction in the use of nonessential legal and professional services. During the first three months of 2009, we made principal payments to LMF totaling $150,000. In April 2009, we repaid the remaining principal balance of $1,182,000 under the LMF Loan Agreement. In addition, in an effort to strengthen the Company’s balance sheet we completed a private placement in May 2009 selling 1,416,667 shares of our common stock at a purchase price of $.60 per share with net proceeds of $765,000. The Company continues to see improvement in its operations through the addition of a new customer in the third quarter of 2008, and prospective equipment sales to existing customers. We expect to close additional recurring revenue contracts to new customers in 2010 as well as additional equipment sales to existing customers.Management believes that cash generated from operations along with the funds raised in the private placement offering in May 2009 will be sufficient to sustain our business operations over the next twelve months. Off-Balance Sheet Arrangements Our off-balance sheet arrangements consist primarily of conventional operating leases, purchase commitments and other commitments arising in the normal course of business, as further discussed below under “Contractual Obligations and Commercial Commitments.” As of December 31, 2009, we did not have any other relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Contractual Obligations and Contingent Liabilities and Commitments As of December 31, 2009, expected future cash payments related to contractual obligations and commercial commitments were as follows: Payments Due by Period Total Within 1 year Year 2-3 Year 4-5 More than 5 years Long-term debt $
